Exhibit 10.38

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

LICENSED ROASTER K-CUP SALES AGREEMENT

This Licensed Roaster K-Cup Sales Agreement (this “Agreement”) is made as of the
22nd day of October, 2004 by and between Keurig, Incorporated, a Delaware
corporation with its principal executive offices located at 101 Edgewater Drive,
Wakefield, Massachusetts 01880 (“Keurig”), and Diedrich Coffee, Inc., a Delaware
corporation with its principal executive offices located at 28 Executive Park,
Suite 200, Irvine, California 92614 (“Roaster”).

Whereas, Keurig and Roaster are Parties to a certain License and Distribution
Agreement dated July 29, 2003 (as amended from time to time, the “License
Agreement”);

Whereas, the License Agreement provides for cooperation between the Parties in
connection with the retail channel promotion of Keurig Products and Diedrich
K-Cups and for Roaster’s sale of Diedrich K-Cups to Keurig for the support of
the retail channel;

Whereas, Keurig intends to include one K-Cup variety pack (each a “Variety
Pack”) with each of Keurig’s new model of AH Brewer, known as the B50 Brewer
(the “B50 Brewer”), and future models of AH Brewers designed primarily for use
by AH consumers (together with the B50 Brewer, collectively, “Keurig Retail
Brewers”) that Keurig sells to Keurig Resellers and to AH consumers, which
Variety Pack will include 18 K-Cups, or such other number of K-Cups as
determined by Keurig from time to time, containing coffees, teas and other
soluble hot beverage bases selected by Keurig from the K-Cups containing
coffees, teas and other soluble hot beverage bases offered by Roaster and other
Licensed Roasters;

Whereas, Keurig also intends to offer for sale to Keurig Resellers, separate
from Keurig Retail Brewers, Diedrich K-Cups in boxes (each a “Display Pack”)
containing 18 Diedrich K-Cups, or such other number of Diedrich K-Cups as
determined by Keurig from time to time;

Whereas, Keurig intends to provide free demonstrations of Keurig Retail Brewers
and K-Cups in various retail outlets of Keurig Resellers;

Whereas, Roaster desires to assist Keurig in such marketing efforts in order to
promote Keurig Retail Brewers and thereby increase Roaster’s own revenue from
the sale of Diedrich K-Cups.

Now, therefore, for good consideration, the value and sufficiency of which is
acknowledged, the Parties agree as follows:

 

1. Definitions.

Any capitalized terms used herein without definition shall have the respective
meanings ascribed to such terms in the License Agreement.

 

Page 1



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

2. Variety Packs.

 

2.1 Contributions to Variety Packs.

 

  2.1.1 Roaster shall supply to Keurig for inclusion in Variety Packs such
number and varieties of Diedrich K-Cups, subject to the limitations of
Section 2.3 of the License Agreement, as are specified by Keurig from time to
time in its sole discretion. In all cases, Keurig shall submit to Roaster a
separate purchase order for Diedrich K-Cups to be supplied as provided in this
Section 2.1, and each such purchase order shall clearly indicate that the
Diedrich K-Cups covered thereby will be used only for inclusion in Variety
Packs. Keurig shall, at its option, package up to 6 Diedrich K-Cups in each
Variety Pack unless the Parties mutually agree to allow Keurig to package a
greater number of Diedrich K-Cups in each Variety Pack.

 

  2.1.2 Notwithstanding Section 2.4 of the License Agreement, but subject to
Section 5 of this Agreement, all Diedrich K-Cups supplied to Keurig in
accordance with Section 2.1.1 above (a) shall be provided by Roaster [* * *] to
Keurig in respect thereof, and (b) shall be delivered freight prepaid by Roaster
to Keurig’s designated repacking locations in the United States. Roaster shall
package such Diedrich K-Cups in bulk or, at its discretion, in other standard
count sleeves used by Roaster to package Diedrich K-Cups.

 

2.2 Packaging the Variety Pack.

 

  2.2.1 Roaster may, in its discretion and at its own expense, provide to Keurig
or to Keurig’s designated agent, as applicable, an Insert Card (as such term is
defined below) for insertion into each Variety Pack that includes one or more
Diedrich K-Cups (each a “Roaster Variety Pack”). As used herein, “Insert Card”
shall mean a card of uniform size and weight specified by Keurig, which card may
be printed on one or both sides, at Roaster’s discretion, and may describe
Roaster or Roaster’s product line by listing thereon all or any portion of such
product line and the URL for the home page of Roaster’s web site; provided, with
respect to cards to be inserted into Roaster Variety Packs packaged with Keurig
Retail Brewers, no such card shall directly or indirectly include or reference
any pricing information, rebates, discounts or other promotional offers with
respect to Keurig Products or Diedrich K-Cups; provided, further, with respect
to cards to be inserted into Roaster Variety Packs packaged with Keurig Retail
Brewers, the content of all such cards shall be subject to the approval of
Keurig, which approval will not be unreasonably withheld or delayed.

 

  2.2.2 [* * *] Keurig, itself or through its designated agent, will assemble
all Roaster Variety Packs, including the insertion of an Insert Card, if
provided by Roaster, in accordance with Section 2.2.1.

 

  2.2.3

Prior to the end of each calendar month, Keurig will provide to Roaster Retail
Brewer sales and Variety Pack composition documentation for the immediately
preceding

 

Page 2



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

 

calendar month to substantiate the number of Diedrich K-Cups used in Variety
Packs during such month.

 

3. Display Packs.

 

3.1 In accordance with Section 2.3 of the License Agreement and subject to the
terms of this Section 3, Roaster shall sell to Keurig Diedrich K-Cups in Display
Packs of such number and of such varieties as are specified by Keurig from time
to time, in its sole discretion, to satisfy Keurig’s requirements therefor. In
all cases, Keurig shall submit to Roaster a separate purchase order for Display
Packs to be supplied as provided in this Section 3, and each such purchase order
shall clearly indicate that it covers the purchase of Display Packs only.

 

3.2 Keurig shall only purchase Display Packs for resale to Keurig Resellers,
which shall specifically exclude grocery stores unless mutually agreed to by the
Parties. Roaster shall sell Display Packs to and only to Keurig and Keurig
Resellers, specifically excluding KADs.

 

3.3 Notwithstanding Section 2.4.1 of the License Agreement, (a) the price of
each Diedrich K-Cup included in a Display Pack shall not exceed [* * *] cents,
freight prepaid to Keurig’s designated distribution locations in the United
States, and (b) Keurig shall pay for Display Packs on a net 30-day basis from
the date of invoice. All sales of Diedrich K-Cups included in Display Packs
shall be subject to royalty payments as provided in the License Agreement and
contemplated under Section 2.4.2 thereof.

 

3.4 Keurig shall provide to Roaster a Display Pack design template, which
Roaster shall use to apply Roaster’s own design and artwork for Display Packs
subject to general layout and size specifications determined by Keurig. Keurig
shall also provide to Roaster a template for labels for use with master shipping
cartons for Display Packs, each of which labels shall be completed, printed out
and affixed by Roaster to each such master carton prior to shipping by Roaster.
Keurig shall have the final approval of the positioning and size of Roaster
design and artwork within the template for the Display Packs and reserves the
right to alter the design template for Display Packs and master carton shipping
labels from time to time in its reasonable discretion. Subject to the foregoing
limitations, Roaster shall have design control of its Display Pack artwork.

 

3.5

Keurig shall supply to Roaster (a) preprinted Display Packs for each variety of
Diedrich K-Cup selected by Keurig for purchase in Display Packs, each of which
shall include the design and artwork contemplated therefor under Section 3.4
above, and (b) master shipping cartons as contemplated under Section 3.4 above.
Keurig will assume the costs of producing and delivering to Roaster such Display
Packs and master shipping cartons up to an amortized cost equal to [* * *] cents
per Diedrich K-Cup included in Display Packs (the “Cost Target”). In the event
Keurig anticipates that such costs will exceed the Cost Target, prior to placing
an order for either such preprinted Display Packs or master shipping cartons,
Keurig shall provide to Roaster notice of such anticipated excess cost, together
with the amount thereof, and an opportunity to obtain such Display Packs and
master shipping cartons at a lower amortized cost per Diedrich K-Cup included in
Display Packs. In such event, Roaster shall

 

Page 3



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

 

have thirty (30) days from the date of its receipt of notice from Keurig to
submit to Keurig firm written cost commitments from suppliers of such Display
Packs and master shipping cartons, each of which must comply with the materials
and other specifications established by Keurig therefore; and Keurig will
obtain, or, at Keurig’s option, allow Roaster to obtain and receive
reimbursement therefor, such Display Packs and master shipping cartons, in each
case, from the lowest cost conforming supplier of each such packaging container,
whether such supplier was sourced by Keurig or Roaster. If the amortized cost
per Diedrich K-Cup included in Display Packs exceeds the Target Cost, Keurig and
Roaster shall each assume [* * *]% of such excess cost; provided, however, in no
event shall Roaster’s amortized cost-sharing liability hereunder be greater than
[* * *] cents per Diedrich K-Cup included in Display Packs.

 

3.6 In addition to the foregoing requirements, Roaster shall prepare and package
Display Packs produced and sold to Keurig under this Section 3 in accordance
with the following requirements:

 

  3.6.1 Roaster shall stamp or print a “Best Used By Date” (“BUBD”) on the
bottom of each Display Pack, which BUBD shall in all cases be legible and in a
font no less than 8 point;

 

  3.6.2 Roaster will tape or glue the top flap of each Display Pack (Keurig will
supply Roaster with tape for that purpose if needed); and

 

  3.6.3 Roaster shall include 6 complete Display Packs in each master shipping
carton.

 

4. Demonstration K-Cups.

 

4.1 Roaster shall supply to Keurig Diedrich K-Cups for use by Keurig in
connection with in-store retail demonstration events held or supported by Keurig
for Keurig Retail Brewers (each a “Demonstration”). The number and varieties of
Diedrich K-Cups to be supplied by Roaster for each Demonstration shall be
determined by Keurig based on the stated desire of the applicable Keurig
Reseller or Keurig’s assessment of the appropriate number and varieties of
Diedrich K-Cups for such Demonstration, as applicable; provided, however,
Roaster shall only be obligated hereunder to supply Diedrich K-Cups of the same
varieties as are included in Variety Packs at the time of the applicable
Demonstration. In all cases, Keurig shall submit to Roaster a separate purchase
order for Diedrich K-Cups to be supplied as provided in this Section 4, and each
such purchase order shall clearly indicate that the Diedrich K-Cups covered
thereby will be used only for Demonstrations.

 

4.2

Notwithstanding Section 2.4 of the License Agreement, but subject to Section 5
of this Agreement, all Diedrich K-Cups supplied to Keurig in accordance with
Section 4.1 above (a) shall be provided by Roaster [* * *] to Keurig in respect
thereof and (b) shall be delivered freight prepaid by Roaster to Keurig, to
Keurig’s designated facility. Roaster shall package such Diedrich K-Cups in
25-count

 

Page 4



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

 

sleeves or, at its discretion, in other standard count sleeves used by Roaster
to package not more than 25 Diedrich K-Cups.

 

4.3 Keurig will provide to Roaster a quarterly forecast of expected Diedrich
K-Cup requirements in connection with Demonstrations and will make commercially
reasonable efforts to provide to Roaster a quarterly schedule (including the
Keurig Reseller locations if known to Keurig) of Demonstrations that included
Diedrich K-Cups during the preceding quarter, together with documentation of the
number of Diedrich K-Cups used during such Demonstrations.

 

5. Limit on Free Variety Pack and Demonstration K-Cups

 

5.1 Notwithstanding the requirements of Sections 2.1.1 and 4.1 above, the
aggregate number of Diedrich K-Cups required to be provided by Roaster [* * *]
under this Agreement in connection with Variety Packs and Demonstrations shall
not exceed [* * *] during the first year of this Agreement, ending September 30,
2005, unless a greater number is mutually agreed to by the Parties, and in
subsequent years, such number as is mutually agreed to by the Parties. In the
absence of a mutual agreement covering such greater number for the year ended
September 30, 2005 or an acceptable number for any subsequent year, as
applicable, with respect to each Diedrich K-Cup provided in connection with a
Variety Pack or Demonstration in excess of the applicable yearly limit or in the
absence an agreement with respect to an acceptable yearly limit, as applicable,
(a) the price of each such Diedrich K-Cup shall not exceed [* * *] cents,
freight prepaid to Keurig, to Keurig’s designated location, (b) Keurig shall pay
for such Diedrich K-Cups on a net 30-day basis from the date of invoice,
(c) notwithstanding Section 2.4.2 of the License Agreement, all such sales of
Diedrich K-Cups shall not be [* * *] provided in the License Agreement, and
(d) in the absence of any agreement to the contrary, Roaster shall not [* * *]
for any Diedrich K-Cups provided for use as contemplated in Sections 2.1.1 and
4.1 unless and until Roaster provides notice to Keurig that the applicable
annual limit of such Diedrich K-Cups has been exceeded and that any orders by
Keurig for such Diedrich K-Cups during the remainder of the applicable year must
be purchased subject to the price and payment terms set forth in (a) and
(b) above.

 

6. K-Cup Raw Material Requirements and Best Used By Dating.

 

6.1

Notwithstanding anything in the License Agreement to the contrary, Roaster shall
manufacture all Diedrich K-Cups filled with coffee and supplied to Keurig for
Display Packs and, at Keurig’s option, for Variety Packs using (a) only those
K-Cup packaging lines that are equipped with oxygen monitoring equipment and
nitrogen control improvements specified and approved by Keurig and
(b) (1) plastic cups (“K-Cup Shells”) specified and approved by Keurig, which,
in combination with such oxygen monitoring equipment and nitrogen control
improvements, are expected by Keurig to allow for extended BUBD labeling of
[* * *] months or longer, or (2) at Roaster’s option until April 30, 2005, but
subject to the requirements of Section 6.2, Winpak C-150 cups, as presently
designed and constructed, which, in combination with such oxygen monitoring
equipment and nitrogen control improvements, are expected by Roaster to allow
for extended BUBD labeling of [* * *]

 

Page 5



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

 

months. Such oxygen monitoring equipment and nitrogen control improvements shall
be provided by Keurig at Keurig’s expense for one packaging line.
Notwithstanding the foregoing, if Roaster wishes to use such oxygen monitoring
equipment to package K-Cups other than those produced to meet the requirements
of this Agreement, Roaster may purchase such oxygen monitoring equipment at
Keurig’s cost.

 

6.2 Notwithstanding anything in Section 5.4 of the License Agreement to the
contrary, Roaster shall label all Diedrich K-Cups filled with coffee and
supplied to Keurig under the terms of this Agreement with a BUBD label stating a
BUBD of not less than [* * *] months after the last date of the month in which
such Diedrich K-Cups were produced and not to exceed Keurig’s BUBD specification
[* * *] for the specific K-Cup Shell used in the manufacture of such Diedrich
K-Cup, except in the case where Roaster exercises its option under
Section 6.1(b)(2) to produce Diedrich K-Cups using the Winpak C-150 cup, which
Diedrich K-Cups, when produced for inclusion in Display Packs (x) for resale by
Keurig, or (y) at the option of Keurig, for inclusion in Variety Packs, but
packaged, at Roaster’s option, in Display Packs or otherwise for convenience,
shall state a BUBD of [* * *] months after the last date of the month in which
such Diedrich K-Cups were produced. Each BUBD shall be legible and in a font no
less than 8 point. All Diedrich K-Cups containing tea that are provided under
this Agreement shall have a BUBD of no less than [* * *] months after the last
date of the month in which such Diedrich K-Cups were produced.

 

6.3 In the event the K-Cup Shells specified and approved by Keurig as
contemplated under Section 6.1(b)(1) are used by Roaster only for the
manufacture of Diedrich K-Cups supplied to Keurig under the terms of this
Agreement, for as long as such exclusive use of such K-Cup Shells continues, if
requested by Roaster, Keurig will reimburse Roaster for any K-Cup Shell per unit
out-of-pocket cost increase incurred by Roaster due to the use of such K-Cup
Shell in lieu of the next highest priced K-Cup Shell otherwise used by Roaster
for the manufacture of the same Diedrich K-Cup coffee varieties.

 

6.4 Notwithstanding Section 6.3, as long as Keurig maintains an inventory of the
K-Cup Shells specified and approved by Keurig as contemplated under
Section 6.1(b)(1) and Roaster (a) elects to use such K-Cup Shells prior to
April 30, 2005 or (b) elects or is required, as applicable, to use such K-Cup
Shells thereafter, Roaster shall only purchase K-Cup Shells used for Diedrich
K-Cups supplied under this Agreement from Keurig, and Keurig shall charge
Roaster $.[* * *] per K-Cup Shell, [* * *].

 

7. Term and Termination of Agreement.

 

7.1 Term.

This Agreement shall terminate upon the earlier of June 30, 2006 (the “Initial
Term”) or the termination of the License Agreement in accordance with its terms;
provided, however the termination of this Agreement shall have no impact on the
term of the License Agreement or the obligations of the Parties thereunder,
particularly, but without limitation, Roaster’s obligations under Sections 2.3
and 2.4 of thereof. This Agreement shall automatically renew

 

Page 6



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

 

for consecutive one (1) year terms (each a “Renewal Term”) unless and until
either Party provides to the other Party a termination notice at least one
hundred twenty (120) days prior to the end of the Initial Term or any subsequent
Renewal Term, as applicable, with such termination to be effective at the end of
Initial Term or then effective Renewal Term, as applicable.

 

7.2 Termination for Cause.

 

  7.2.1 Notwithstanding the foregoing, either Party may terminate this Agreement
for Cause. “Cause” shall be understood as any of the following events:
(1) material breach of this Agreement; (2) institution by or against a Party of
bankruptcy, insolvency or receivership proceedings or an admission of a Party of
its inability to pay its debts as they become due; or (3) commencement by a
Party of any steps toward liquidation, dissolution or winding up of its affairs.

 

  7.2.2 Prior to effecting termination under Section 7.2.1(1), either Party
shall provide prior written notice of breach to the defaulting Party and if such
breach is not cured within thirty (30) business days of notice, the Party shall
then attempt to resolve the matter in good faith through direct negotiations
prior to calling on any remedies set forth in Section 19.13 of the License
Agreement. If the Parties cannot resolve the matter within fifteen (15) days of
their first meeting, the dispute shall be settled in accordance with
Section 19.13 of the License Agreement as incorporated by reference to Section 8
hereof. If the judgment rendered as a result of the procedures required in
Section 19.13 of the License Agreement validates the terminating Party’s
assertion that it is entitled to terminate pursuant to Section 7.2.1(1), such
Party may terminate this Agreement upon ninety (90) days’ prior written notice
to the defaulting Party. Any termination under Section 7.2.1(2) or (3) shall be
effective immediately upon providing written notice to the defaulting Party.

Upon the termination of this Agreement, Roaster will continue to permit Keurig
to resell Diedrich K-Cups that were supplied under this Agreement and are in
Keurig’s inventory at the time of such termination.

 

8. Construction of this Agreement; Incorporation by Reference of Terms of
License Agreement.

The parties acknowledge and agree that this Agreement shall be construed as an
amendment to the License Agreement, which amendment shall govern the Parties’
respective rights and obligations only with respect to matters specifically set
forth herein. Except as amended hereby, all other terms and conditions of the
License Agreement shall remain in full force and effect, and the Parties hereby
acknowledge and agree that all such terms and conditions are hereby incorporated
by reference and shall govern the Parties’ rights and obligations under this
Agreement as though this Agreement was originally included in the License

 

Page 7



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

Agreement. In the event of conflict between terms of this Agreement and the
terms of the License Agreement, the terms of this Agreement shall control.

 

9. General.

 

9.1 Entire Agreement.

This Agreement and the License Agreement, as incorporated by reference herein,
represent the entire understanding and agreement between the Parties as to the
subject matter hereof and supersede all prior agreements and understandings,
oral or written, between the Parties as to the subject matter hereof.

 

9.2 Severability.

In the event that any provision of this Agreement shall be found to be invalid,
the balance of this Agreement shall remain unaffected and deemed to be severable
from the invalid portion.

 

9.3 Headings; Counterparts.

Headings used in this Agreement are provided for convenience only and shall not
be used to construe meaning or intent. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

9.4 Governing Law; Jurisdiction.

This Agreement is made in the Commonwealth of Massachusetts, and shall be
governed by and construed in accordance with federal law to the extent
applicable, and the internal substantive laws of the Commonwealth of
Massachusetts without regard to any choice or conflict of law principles.

The remainder of this page left intentionally blank.

 

Page 8



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as a contract as of and effective the day and year first above written.

 

Keurig, Incorporated By:   /s/ Nicholas Lazaris   Nicholas Lazaris  
President/CEO

 

Diedrich Coffee, Inc. By:   /s/ Steven Heyman Name:   Steven Heyman Title:  
Vice President of Sales

Signature Page

Licensed Roaster K-Cup Sales Agreement